DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed October 17, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an image system configured to image a plurality of cells in a vessel in a plurality of focal planes.  The controller now recites imaging using different focal lengths.  It is not clear if applicant it referring to different areas (focal lengths versus focal planes) along the cell.  Similarly, claim 22 recites “focus image” and “focal lengths”.  It is not clear if these correspond to the same limitation. Clarification is requested.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al., (US 2017/0228865; hereinafter "Cohen") in view of Paradkar et al., (US 2017/0091948; hereinafter Paradkar”.
As per claims 1 and 22, Cohen discloses a system and method of using the same, comprising: 
an imaging system 100 configured to image a plurality of cells in a vessel in a plurality of focal planes; 
at least one controller 112 coupled to the imaging system; and 
the at least one controller coupled to memory containing instructions that when executed: 
control the imaging system to capture a plurality of z-stack images of at least some cells, each of the plurality of z-stack images including two-dimensional x-y images at different focal lengths corresponding to z coordinates relative to the imaging system (see para [0021] et seq.); and
determine an area of at least one cell in each of the z-stack images by separating a foreground of the image from a background of the image and producing a binary mask that indicates for each pixel whether it is in the foreground or background, (see para [0033] et seq.).
However, Cohen does not explicitly disclose identifying objects in the foreground that have a size of at least one cell and analyzing an object that has a size greater than that of one cell to determine if it is a cell cluster and the number of cells therein and count the number of objects identified as single cells in all of the plurality of images.
In the related art of analysis of cell images, Paradkar teaches a system is disclosed for cell segmentation, the system comprising: an input module configured to generate an input image of a plurality of cells; at least one module configured to process the input image of the plurality of cells to produce a cell count for the input image, the at least one module including a processor configured to: generate a binary mask from an input image of a plurality of cells, wherein the binary mask separates foreground cells from a background; classify each of the cell regions of the binary mask into single cell regions, small cluster regions, and large cluster regions; perform, on each of the small cluster regions, a segmentation based on a contour shape of the small cluster region; perform, on each of the large cluster regions, a segmentation based on a texture in the large cluster region; and output an image with cell boundaries; and a display for displaying the cell count for the output image, wherein the cell count includes: for the single cells regions, a total number of cells based on total connected components from the binary mask; for the small cluster regions, performing a morphological erosion and/or dilation on the image, which has segmentation boundaries overlaid on the binary mask to separate individual cells and a count of connected components; and for the large cluster regions, a total number of large clusters labels from a local maximum clustering algorithm.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have included in the imaging system of Cohen, since Paradkar teaches the biomedical imaging domain, segmenting the touching cell nuclei can be a very important step in image analysis. Although there are methods and systems, which perform cell segmentation, these systems do not provide a solution for different clustering types of cells. In consideration of the above issues, Paradkar teaches that it would be desirable to have a system and method for the cell segmentation, for example, of microscopy cell images by first categorizing them into single cells, small clusters, and larger clusters followed by segmenting the small and larger clusters, for example, by different methods (see para [0003] et seq.)
As per claim 8, Paradkar teaches determining if an object is a cell cluster and the number of cells therein comprises finding at least one sharp peak in an intensity contour corresponding to a center of each cell and counting the number of peaks, paragraph [0078] et seq.) 
As per claim 9, Cohen teaches identifying the area of the at least one cell by counting a number of pixels associated with the at least one cell (see para [0033] et seq.) 
As per claim 10, Cohen teaches wherein identifying the area of the at least one cell by estimating a length of an axis of the at least one cell (see para [0033] et seq.)
Claims 2-7, 11-16, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen and Paradkar in view of McCollum et al., (US 2014/0024107; hereinafter "McCollum"-already of record). 
As per claim 2, Cohen and Paradkar disclose the system of claim 1. Cohen Paradkar do not disclose, wherein the plurality of cells have been exposed to an agent that selectively labels dead cells. However, McCollum discloses, wherein the plurality of cells have been exposed to an agent that selectively labels dead cells (the automatic detection of cells in the sample that are stained with a vital stain that preferentially stains dead cells is provided; paragraph [0023]). It would have been obvious to one of ordinary skill in the art al the lime of the invention to modify the system of Cohen and Paradkar to provide the cells having been exposed to an agent that selectively labels dead cells, as taught by McCollum, in order to provide additional capabilities for accurately counting and classifying biological cells. 
As per claim 3, Cohen and Paradkar in view of McCollum discloses the system of claim 2. Cohen and Paradkar do not disclose, wherein the agent comprises a stain that selectively colors the dead cells, wherein the imaging system comprises a light filter configured to filter at least some visible light. However, McCollum discloses, wherein the agent comprises a stain that selectively colors the dead cells (trypan blue is a vital stain is one that preferentially stains dead cells; paragraph [0023]), wherein the imaging system comprises a light filter configured to filter at least some visible light (trypan blue transmits blue light and attenuates red light, and by comparing the intensities of blue and red pixels in the image sensor, the instrument can determine whether cells stained with a vital stain are present; paragraph [0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cohen to provide the cells having been exposed to an agent that selectively labels dead cells, as taught by McCollum, in order to provide additional capabilities for accurately counting and classifying biological cells. 
As per claim 4, Cohen discloses wherein the imaging system comprises a monochrome imaging device 110 and a light source 106 configured to emit visible light 
As per claim 5, Cohen and Paradkar do not disclose, wherein the filter is configured to filter at least some visible light with a wavelength above 510 nanometers "nm". However, McCollum discloses, wherein the filter is configured to filter at least some visible light with a wavelength above 510 nanometers "nm" (a 585 nm optical filter with about 20 nm bandwidth can be used to match the illumination to the peak absorption wavelength of the Trypan blue dye, whose peak absorption is 586 nm, where Trypan blue transmits blue light and attenuates red light; paragraph [0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cohen and Paradkar to provide the filter being configured to filter some visible light with a wavelength above 510 nanometers, as taught by McCollum, in order to provide additional capabilities for accurately counting and classifying biological cells. 
As per claim 6, Cohen and Paradkar do not disclose, wherein the filter is configured to filter at least some visible light with a wavelength below 650 nanometers "nm". However, McCollum discloses, wherein the filter is configured to filter at least some visible light with a wavelength below 650 nanometers "nm" (a 585 nm optical filter with about 20 nm bandwidth can be used to match the illumination to the peak absorption wavelength of the Trypan blue dye, whose peak absorption is 586 nm, where Trypan blue transmits blue light and attenuates red light; paragraph [0023]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cohen and Paradkar to provide the filter being configured to filter some visible light with a wavelength below 650 nanometers, as taught by McCollum, in order to provide additional capabilities for accurately counting and classifying biological cells.
As per claim 7, Cohen and Paradkar do not disclose wherein the stain comprises trypan blue. However, McCollum discloses, wherein the stain comprises trypan blue (trypan blue is one example of a vital stain; paragraph (00231). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cohen to provide the stain comprising trypan blue, as taught by McCollum, in order to provide additional capabilities for accurately counting and classifying biological cells. 
As per claims 11 and 23, Cohen and Paradkar do not disclose, wherein estimating the number of cells in the focused image comprises: identifying a plurality of objects in the focused image; classifying a first subset of the plurality of objects as live cells; and counting a number of live cells in the first subset of the plurality of objects. However, McCollum discloses, wherein estimating the number of cells in the focused image comprises: identifying a plurality of objects in the focused image (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; paragraph [0021 )); classifying a first subset of the plurality of objects as live cells (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; paragraph (00211); and counting a number of live cells in the first subset of the plurality of objects (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; paragraph (00211). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cohen and Paradkar to provide classifying objects as live cells and counting the live cells, as taught by McCollum, in order to provide additional capabilities for selectively classifying and counting biological cells. 
As per claim 12, Cohen and Paradkar do not disclose, wherein estimating the number of cells in the focused image comprises: classifying a second subset of the plurality of objects as dead cells; and counting a number of dead cells in the second subset of the plurality of objects. However, McCollum discloses, wherein estimating the number of cells in the focused image comprises: classifying a second subset of the plurality of objects as dead cells (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; paragraph [00211); and counting a number of dead cells in the second subset of the plurality of objects (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; para [00211). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cohen to provide classifying objects as live cells and counting the live cells, as taught by McCollum, in order to provide additional capabilities for selectively classifying and counting biological cells. 
As per claims 13 and 24, Paradkar discloses after producing the mask, reclassifying artifacts in the foreground as part of the background (see para [0005] et seq.) 
As per claim 14, Paradkar discloses, wherein separating the foreground of the z-stack from the background of the focused image comprises thresholding the z-stack image [0034] et seq.) 
As per claim 15 and 25, Paradkar discloses wherein estimating the number of cells in the focused image comprises classifying a second subset of the plurality of objects as debris (paragraph [0035] et seq.)
As per claims 16 and 26, Cohen and Paradkar do not disclose wherein classifying the first subset of the plurality of objects as live cells comprises: classifying a first object from the first subset of the plurality of objects as a single live cell; classifying a second object from the first subset of the plurality of objects as a cluster of live cells; and estimating a number of live cells in the second object based, at least in part, on an intensity contour associated with the second object. However, McCollum discloses, wherein classifying the first subset of the plurality of objects as live cells comprises: classifying a first object from the first subset of the plurality of objects as a single live cell (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; paragraph (0021 )); classifying a second object from the first subset of the plurality of objects as a cluster of live cells (an accessory that can be supplied with the instrument verifies the accuracy of counting live and dead cells and the ability of the instrument to focus properly; paragraph (00211); and estimating a number of live cells in the second object based, at least in part, on an intensity contour associated with the second object (the contrast between live cells and dead cells can be increased further by using optical filters to control the illumination bandwidth, where the dead cells will appear darker when the sample is illuminated through this filter; paragraph [00231). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Cohen and Paradkar to provide classifying objects as live cells and counting the live cells, as taught by McCollum, in order to provide additional capabilities for selectively classifying and counting biological cells.
Response to Arguments
Applicant’s arguments with respect to claims 1-16 and 22-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798